--------------------------------------------------------------------------------

 
Exhibit 10.2


RESTRICTED STOCK AWARD
PURSUANT TO THE THERAGENICS CORPORATION
2006 STOCK INCENTIVE PLAN


THIS AGREEMENT (sometimes referred to as this “Award”) is made as of the Grant
Date, by Theragenics Corporation (the “Company”) to ____________ (the
“Recipient”) subject to acceptance by the Recipient.


Upon and subject to the Terms and Conditions attached hereto and incorporated
herein by reference as part of this Agreement, the Company hereby awards as of
the Grant Date to the Recipient a Stock Award consisting the Restricted Shares
(the “Restricted Stock Grant”).  Underlined and capitalized terms in items A
through D below shall have the meanings there ascribed to them.


 
A.
Grant Date:  February 19, 2008



 
B.
Plan (under which Restricted Stock Grant is granted): Theragenics Corporation
2006 Stock Incentive Plan.



 
C.
Restricted Shares: ________ shares of the Company’s common stock (“Common
Stock”), subject to adjustment as provided in the attached Terms and Conditions.



 
D.
Vesting Schedule:  The Restricted Shares shall vest in accordance with Exhibit 1
hereto.  The Restricted Shares which have become vested pursuant to the Vesting
Schedule are herein referred to as the “Vested Restricted Shares.”





IN WITNESS WHEREOF, the Company and the Recipient have executed this Agreement
as of the Grant Date set forth above.





  RECIPIENT THERAGENICS CORPORATION               By: _________________________
    ____________________________       [Signature] Title:
________________________  

 
         
 
 

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS TO THE
RESTRICTED STOCK AGREEMENT
PURSUANT TO THE THERAGENICS CORPORATION
2006 STOCK INCENTIVE PLAN


1.           Restricted Shares Held by the Share Custodian.  The Recipient
hereby authorizes and directs the Company to deliver any share certificate
issued by the Company to evidence Restricted Shares to the Secretary of the
Company or such other officer of the Company as may be designated by the
Committee (the “Share Custodian”) to be held by the Share Custodian until the
Restricted Shares become Vested Restricted Shares in accordance with the Vesting
Schedule.  When the Restricted Shares become Vested Restricted Shares, the Share
Custodian shall deliver the Restricted Shares to the Recipient.  In the event
that the Recipient forfeits any of the Restricted Shares, and the number of
Vested Restricted Shares includes a fraction of a share, the Share Custodian
shall not be required to deliver the fractional share, and the Company may pay
the Recipient the amount determined by the Company to be the estimated fair
market value therefor.  The Recipient hereby irrevocably appoints the Share
Custodian and any successor thereto, as the true and lawful attorney-in-fact of
the Recipient with full power and authority to execute any stock transfer power
or other instrument necessary to transfer the Restricted Shares to the Company
in accordance with this Award, in the name, place, and stead of the
Recipient.  The term of such appointment shall commence on the date of the
Restricted Stock Grant and shall continue until the Restricted Shares are
delivered to the Recipient as provided above. In the event the number of shares
of Common Stock is increased or reduced by a change in the par value, split-up,
stock split, reverse stock split, reclassification, merger, reorganization,
consolidation, or otherwise, the Recipient agrees that any certificate
representing shares of Common Stock or other securities of the Company issued as
a result of any of the foregoing shall be delivered to the Share Custodian and
shall be subject to all of the provisions of this Award as if initially granted
thereunder.  To effect the provisions of this Section, the Recipient shall
complete an irrevocable stock power in favor of the Share Custodian in the form
attached hereto as Exhibit 2.


2.           Rights of a Shareholder.  During the period that the Share
Custodian holds the shares of Common Stock subject to Section 1, the Recipient
shall be entitled to all rights applicable to shares of Common Stock not so
held, except as otherwise provided in this award, including the right to receive
dividends paid on Common Stock notwithstanding that all or some of the
Restricted Shares may not be Vested Restricted Shares.


3.           Withholding.  To the extent required by law, the Company shall have
the right to require the Recipient to remit to the Company an amount sufficient
to satisfy any federal, state and local withholding tax requirement, if any,
upon the earlier of the vesting of the Restricted Shares or the effective date
of an election pursuant to Section 83(b) of the Internal Revenue Code with
respect to such Restricted Shares.  The Recipient must pay the withholding tax
(i) in cash; (ii) by certified check; or (iii) by tendering shares of Common
Stock which have been owned by the Recipient for at least six (6) months prior
to the date of exercise having a Fair Market Value equal to the withholding
obligation.

 
2

--------------------------------------------------------------------------------

 

4.           Restrictions on Transfer of Restricted Shares.  Except for the
transfer of any Restricted Shares by bequest or inheritance, the Recipient shall
not have the right to make or permit to exist any transfer or hypothecation,
whether outright or as security, with or without consideration, voluntary or
involuntary, of all or any part of any right, title or interest in or to any
unvested Restricted Shares.  Any such disposition not made in accordance with
this Award shall be deemed null and void.  Any permitted transferee under this
Section shall be bound by the terms of this Award.


5.           Additional Restrictions on Transfer.  Certificates evidencing the
Restricted Shares shall have noted conspicuously on the certificate a legend
required under applicable securities laws or otherwise determined by the Company
to be appropriate, such as:


Transfer is restricted


The securities evidenced by this certificate are subject to restrictions on
transfer and forfeiture provisions which also apply to the transferee as set
forth in a restricted stock agreement dated february 19, 2008, a copy of which
is available from the Company.


 
6.
Change in Capitalization.



(a)           The number and kind of Restricted Shares shall be proportionately
adjusted for nonreciprocal transactions between the Company and the holders of
capital stock of the Company that causes the per share value of the shares of
Common Stock to change, such as a stock dividend, stock split, spinoff, rights
offering, or recapitalization through a large, nonrecurring cash dividend (each,
an “Equity Restructuring”).


(b)           In the event of a merger, consolidation, extraordinary dividend,
sale of substantially all of the Company’s assets or other material change in
the capital structure of the Company, or a tender offer for shares of Common
Stock, or a Change in Control, that in each case is not an “Equity
Restructuring,” the Committee shall take such action to make such adjustments
with respect to the unvested Restricted Shares or the terms of this Award as the
Committee, in its sole discretion, determines in good faith is necessary or
appropriate, including, without limitation, adjusting the number and class of
securities subject to the unvested portion of the Award, substituting cash or
other securities, or other property to replace the unvested portion of the
Award, or removing of restrictions on unvested Restricted Shares.  All
determinations and adjustments made by the Committee pursuant to this Section
6(b) will be final and binding on the Recipient. Any action taken by the
Committee need not treat all recipients of awards under the Plan equally.


(c)           The existence of the Plan and this Award shall not affect in any
way the right or power of the Company to make or authorize any adjustment,
reclassification, reorganization or other change in its capital or business
structure, any merger or consolidation of the Company, any issue of debt or
equity securities having preferences or priorities as to the Common Stock or the
rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or any part of its business or assets, or any other corporate
act or proceeding.

 
3

--------------------------------------------------------------------------------

 

 


7.           Governing Laws.  This Award shall be construed, administered and
enforced according to the laws of the State of Georgia; provided, however, no
Restricted Shares shall be issued except, in the reasonable judgment of the
Committee, in compliance with exemptions under applicable state securities laws
of the state in which Recipient resides, and/or any other applicable securities
laws.


8.           Successors.  This Award shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors, and permitted assigns
of the parties.


9.           Notice.  Except as otherwise specified herein, all notices and
other communications under this Award shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient.  Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.


10.           Severability.  In the event that any one or more of the provisions
or portion thereof contained in this Award shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.


11.           Entire Agreement.  Subject to the terms and conditions of the
Plan, this Award expresses the entire understanding and agreement of the parties
with respect to the subject matter.


12.           Specific Performance.  In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Award, the party or parties who are thereby aggrieved shall have the right to
specific performance and injunction in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.


13.           No Right to Continued Retention.  Neither the establishment of the
Plan nor the award of Restricted Shares hereunder shall be construed as giving
Recipient the right to continued employment with the Company or an Affiliate.


14.           Headings and Capitalized Terms.  Paragraph headings used herein
are for convenience of reference only and shall not be considered in construing
this Award.  Capitalized terms used, but not defined, in this Award shall be
given the meaning ascribed to them in the Plan.

 
4

--------------------------------------------------------------------------------

 



15.           Definitions.  As used in these Terms and Conditions and this
Award:


“Cause” shall have the meaning set forth in the employment agreement then in
effect between the Recipient and the Company or, if there is none, then Cause
shall mean the occurrence of any of the following events: (i) willful and
continued failure (other than such failure resulting from his incapacity during
physical or mental illness) by the Recipient to substantially perform his duties
with the Company or an Affiliate; (ii) conduct by the Recipient that amounts to
willful misconduct or gross negligence; (iii) any act by the Recipient of fraud,
misappropriation, dishonesty, embezzlement or similar conduct against the
Company or an Affiliate; (iv) commission by the Recipient of a felony or any
other crime involving dishonesty; or (v) illegal use by the Recipient of alcohol
or drugs.


“Change in Control” means any one of the following events which occurs following
the Grant Date:
 
 
 
(1)    the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the“Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of voting securities of the
corporation where such acquisition causes such person to own thirty-five percent
(35%) or more of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this Subsection (1), the following acquisitions shall not be
deemed to result in a Change in Control:  (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company or (iv) any acquisition by any
corporation pursuant to a transaction that complies with clauses (i), (ii) and
(iii) of Subsection (3) below; and provided, further, that if any Person’s
beneficial ownership of the Outstanding Company Voting Securities reaches or
exceeds thirty-five percent (35%) as a result of a transaction described in
clause (i) or (ii) above, and such Person subsequently acquires beneficial
ownership of additional voting securities of the Company, such subsequent
acquisition shall be treated as an acquisition that causes such Person to own
thirty-five percent (35%) or more of the Outstanding Company Voting Securities;
or

         

 
(2)    individuals who as of the date hereof, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors; or


 
5

--------------------------------------------------------------------------------

 


 
(3)    approval by the shareholders of the Company of a reorganization, merger
or consolidation or sale or other disposition of all or substantially all of the
assets of the Company (“Business Combination”) or, if consummation of such
Business Combination is subject, at the time of such approval by shareholders,
to the consent of any government or governmental agency, the obtaining of such
consent (either explicitly or implicitly by consummation); excluding, however,
such a Business Combination pursuant to which (i) all or substantially all of
the individuals and entities who were the beneficial owners of the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than sixty percent (60%) of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Voting
Securities, (ii) no Person (excluding any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, thirty-five percent
(35%) or more of, respectively, the then outstanding shares of common stock of
the corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or



 
(4)    approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.



Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred for purposes of this Agreement by reason of any actions or events in
which the Recipient participates in a capacity other than in his capacity as an
employee or director of the Company or an Affiliate.





 
6

--------------------------------------------------------------------------------

 

EXHIBIT 1




VESTING SCHEDULE


A.
One-fourth of the Restricted Shares shall become Vested Restricted Shares on
each anniversary of the Grant Date; provided the Recipient is continuously an
employee or director of the Company or an Affiliate from the Grant Date through
the applicable vesting date.



B.
Notwithstanding Section A above, all of the Restricted Shares shall become
Vested Restricted Shares upon the earlier of the following events:

 

 
1.
the date of the occurrence of a Change in Control; or

 
 
2.
the date of the Recipient’s retirement (i.e., voluntary resignation) upon or
after reaching age 65.

 
C.
Notwithstanding Sections A and B above, upon the earliest of the following
events:

 
 
1.
the date of the Recipient’s death;

 
 
2.
the date of the Recipient’s Disability; or

 
 
3.
the date the Company terminates the Recipient’s employment or service without
Cause;

 
the Restricted Shares shall become Vested Restricted Shares in the same
proportion that the number of full days elapsed between the Grant Date and the
date the Recipient ceases to be an employee or director of the Company or an
Affiliate bears to the total number of days in the vesting period.
 
D.
Notwithstanding any other provision of this Vesting Schedule, Restricted Shares
which have not become Vested Restricted Shares as of the date the Recipient
ceases to be an employee or director of the Company or an Affiliate shall be
forfeited.



 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 2




IRREVOCABLE STOCK POWER




The undersigned hereby assigns and transfers to Theragenics Corporation (the
“Company”), _________ shares of the Common Stock of the Company registered in
the name of the undersigned on the stock transfer records of the Company and
represented by Stock Certificate No. ____________________ of the Company; and
the undersigned does hereby irrevocably constitute and appoint Lynn Rogers,
his/her attorney-in-fact, to transfer the aforesaid shares on the books of the
Company, with full power of substitution; and the undersigned does hereby ratify
and confirm all that said attorney-in-fact lawfully shall do by virtue hereof.
 
 

Date: ______________________________   Signed: ____________________________    
          Print Name: _________________________           IN THE PRESENCE OF:  
                         (Print Name)                            (Signature)    
         

 
 
 